A. J. WALKER, C. J.
The decision of this court in the case of Dupree v. The State, 33 Ala. 380, is decisive against the competency of William Chavis as a witness, if the defendant is a white man. The bill of exceptions does not disclose whether the defendant was a white man. It sufficiently appears from the record that the defendant was not a slave. — See Code, part 4, title 1, ch. 2, art 10’. The great body of our free population is white. Those of mixed blood make the exception to the general character of our population. Such being the case, we must presume, the contrary not appearing, that the defendant was not a man of mixed blood. — Smith v. Oliver, 31 Ala. 39.
Judgment reversed, and cause remanded.